Citation Nr: 1728444	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  10-24 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability, other than PTSD, to include depressive disorder and substance abuse disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1962 to December 1966, to include service in the Republic of Vietnam during which he was awarded the Combat Infantry Badge and Purple Heart for wounds received in action.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal was previously remanded for further development in April 2016.  At that time, the issues of entitlement to service connection for peripheral vascular disease and entitlement to service connection for peripheral neuropathy of the bilateral upper extremities were also before the Board and remanded for further development.  However, as those issues were granted in full in a July 2016 rating decision, they are no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its April 2016 remand, the Board asked the RO to schedule a VA examination in order to determine whether the Veteran's depressive disorder and substance abuse disorder were proximately due to, or aggravated by, the Veteran's service-connected PTSD.

Thereafter, in June 2016, the Veteran was afforded a VA examination by Dr. D.F-D.  In the examination report, the examiner provided diagnoses of PTSD and alcohol dependence in partial remission.  The examiner found that more than one mental disorder was diagnosed but that it was not possible to differentiate which symptoms were attributable to each diagnosis.  Following a review of the record and examination of the Veteran determined that the Veteran's depressed mood was a symptom of his PTSD and part of the PTSD clinical picture.  The examiner also stated that the Veteran's alcohol dependence and PTSD had "merged in one."

On the same day in a medical opinion, the examiner stated that the Veteran's alcohol dependence was not aggravated by service-connected PTSD.  The examiner explained that the Veteran abused alcohol prior to entering the military and prior to acquiring PTSD.  The examiner further explained that as the Veteran's abuse followed the same pattern and clinical course as those individuals without PTSD, alcohol dependence in partial remission was not aggravated beyond its natural course due to PTSD.  

Four months later, in an October 2016 VA examination report, the same VA examiner stated again that that the Veteran's alcohol dependence and PTSD had "merged in one."  However, the examiner additionally stated that there was ample evidence of alcohol abuse and dependence which was related to, secondary to, and aggravated by PTSD.  

Here, the contradictory findings of the VA examiner suggest: that depression is a symptom of PTSD, that alcohol abuse is a symptom of PTSD, that alcohol abuse is not a symptom of PTSD but a separate disorder which was not aggravated by PTSD and that alcohol abuse was aggravated by PTSD in the span of four months.  Presently, the Board is unable to determine based on these varied findings whether the Veteran's depression or alcohol abuse are related to his service-connected PTSD without making a medical conclusion, which it is not permitted to do.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Thus, the Board finds that the June and October 2016 VA examinations are inadequate, and the claims file should be sent to the VA examiner to reconcile the conflicting medical opinions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA endeavors to provide an examination for a claim, even if not statutorily obligated to, it must ensure the examination is adequate, else, notify the Veteran why such an examination will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the June and October 2016 VA examiner, if still available, for an addendum opinion.  If this original examiner is unavailable, the file should be reviewed by another examiner of similar qualifications to obtain this necessary additional comment.

The examiner must indicate whether it is at least as likely as not that PTSD has caused or aggravated a not yet service-connected psychiatric disability, to include depressive disorder and/or substance abuse disorder.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of the psychiatric disability prior to aggravation by the service-connected PTSD.

If a previously diagnosed, and not yet service-connected psychiatric disability, to include depressive disorder and/or substance abuse disorder, is not found currently, or is not found to be a distinctive disorder at this time but was previously diagnosed as such, the examiner must address whether the previously diagnosed condition has resolved, or whether the prior diagnosis was made in error.  

If the examiner determines any current psychiatric disability, other than PTSD, is not proximately due to, or aggravated by, the Veteran's service-connected disabilities, to include PTSD, the examiner must address whether the symptoms of that disorder can be clearly separated from the symptoms of the service-connected PTSD.  If they can be separated, the examiner must clearly explain which symptoms are attributable to the nonservice-connected disorder.

The examination report must include a complete rationale for any opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

2.  Once the foregoing is completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




